AMY, Judge.
hFor the reasons discussed in the companion case, State of Louisiana v. Alex Hayes, 16-783 (La.App. 3 Cir. -/-/17), _ So.3d _, the trial court’s order of expungement as granted in trial court Docket Number 70,689 is reversed. The trial court judgment is further reversed to the extent it overruled the Objection to Motion for Expungement, as filed by the appellant, the State of Louisiana, through the Department of Public Safety and Corrections, Public Safety Services, Office of State Police, Bureau of Criminal Identification and Information. This matter is remanded for further proceedings consistent with this opinion.
ORDER OF EXPUNGEMENT REVERSED. JUDGMENT OVERRULING OBJECTION TO MOTION FOR EX-PUNGEMENT REVERSED. REMANDED FOR FURTHER PROCEEDINGS.